Title: General Orders, 17 December 1777
From: Washington, George
To: 

 

Head Quarters, at the Gulph [Pa.] Decr 17th 1777.
Parole Warwick.C. Signs Woodbridge. Winchester.


The Commander in Chief with the highest satisfaction expresses his thanks to the officers and soldiers for the fortitude and patience with which they have sustained the fatigues of the Campaign—Altho’ in some instances we unfortunately failed, yet upon the whole Heaven hath smiled on our Arms and crowned them with signal success; and we may upon the best grounds conclude, that by a spirited continuance of the measures necessary for our defence we shall finally obtain the end of our Warfare—Independence—Liberty and Peace—These are blessings worth contending for at every hazard—But we hazard nothing. The power of America alone, duly exerted, would have nothing to dread from the force of Britain—Yet we stand not wholly upon our ground—France yields us every aid we ask, and there are reasons to believe the period is not very distant, when she will take a more active part, by declaring war against the British Crown. Every motive therefore, irresistably urges us—nay commands us, to a firm and manly perseverance in our opposition to our cruel oppressors—to slight difficulties—endure hardships, and contemn every danger—The General ardently wishes, it were now in his power, to conduct the troops into the best winter quarters—But where are these to be found? Should we retire to the interior parts of the State, we should find them crowded with virtuous citizens, who, sacrificing their all, have left Philadelphia and fled thither for protection. To their distresses humanity forbids us to add—This is not all, we should leave a vast extent of fertile country to be despoiled and ravaged by the enemy, from which they would draw vast supplies, and where many of our firm friends would be exposed to all the miseries of the most insulting and wanton depredation—A train of evils might be enumerated, but these will suffice—These considerations make it indispensibly necessary for the army to take such a position, as will enable it most effectually to prevent distress & to give the most extensive security; and in that position we must make ourselves the best shelter in our power—With activity and diligence Huts may be erected that will be warm and dry—In these the troops will be compact, more secure against surprises than if in a divided state and at hand to protect the country. These cogent reasons have determined the General to take post in the neighbourhood of this camp; and influenced by them, he persuades himself, that the officers and soldiers, with one heart, and one mind, will resolve to surmount every difficulty, with a fortitude and patience, becoming their profession, and the sacred 

cause in which they are engaged: He himself will share in the hardship, and partake of every inconvenience.
Tomorrow being the day set apart by the Honorable Congress for public Thanksgiving and Praise; and duty calling us devoutely to express our grateful acknowledgements to God for the manifold blessings he has granted us—The General directs that the army remain in it’s present quarters, and that the Chaplains perform divine service with their several Corps and brigades—And earnestly exhorts, all officers and soldiers, whose absence is not indispensibly necessary, to attend with reverence the solemnities of the day.
